Case: 22-1419    Document: 19      Page: 1    Filed: 04/22/2022




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                   JOSEPH C. PAYNE,
                       Petitioner

                              v.

         UNITED STATES POSTAL SERVICE,
                     Respondent
               ______________________

                         2022-1419
                   ______________________

    Petition for review of the Merit Systems Protection
 Board in No. PH-3443-21-0363-I-1.
                 ______________________

                       ON MOTION
                   ______________________

       Before DYK, REYNA, and CHEN, Circuit Judges.
 PER CURIAM.
                         ORDER
     The United States Postal Service (USPS) moves to
 waive the timing requirement under Federal Circuit Rule
 27(f) and to dismiss this petition for review for lack of ju-
 risdiction. Joseph C. Payne responds.
     On September 21, 2021, Mr. Payne filed an appeal at
 the Merit Systems Protection Board related to USPS’s
Case: 22-1419     Document: 19     Page: 2    Filed: 04/22/2022




 2                                               PAYNE   v. USPS



 failure to promote him in 2008. He raised two claims, one
 under the Veterans Employment Opportunity Act (VEOA),
 and the second under the Uniformed Services Employment
 and Reemployment Rights Act (USERRA).
      After USPS moved to dismiss and the Board issued
 show cause orders for each claim, the Board dismissed the
 VEOA claim in a January 11, 2022 preliminary status con-
 ference order on the grounds that his claim was untimely
 and he failed to establish a basis for equitable tolling.
 SAppx31. On January 18, 2022, the Board suspended case
 processing for 30 days to allow the parties to prepare for a
 hearing on Mr. Payne’s USERRA claim. That order states
 that the case was to resume on February 17, 2022.
 SAppx33. While his case was suspended at the Board, Mr.
 Payne filed the present petition for review. It appears that
 Mr. Payne’s USERRA claim remains pending, and no ini-
 tial decision has been issued.
     This court’s review of Board decisions is limited to final
 orders or final decisions. See 28 U.S.C. § 1295(a)(9); see
 also Weed v. Soc. Sec. Admin., 571 F.3d 1359, 1361 (Fed.
 Cir. 2009). A final decision is one that “ends the litigation
 on the merits and leaves nothing for the court to do but
 execute the judgment.” Coopers & Lybrand v. Livesay, 437
 U.S. 463, 467 (1978) (quoting Catlin v. United States, 324
 U.S. 229, 233 (1945)). The administrative judge here has
 not yet issued an initial decision resolving the entirety of
 Mr. Payne’s claims. Because there is no final order or final
 decision, this court currently lacks jurisdiction, and there-
 fore this petition must be dismissed.
     This order does not prevent Mr. Payne from seeking
 this court’s review by filing a timely petition after the
 Board enters a final determination in his case.
     Accordingly,
     IT IS ORDERED THAT:
Case: 22-1419      Document: 19   Page: 3     Filed: 04/22/2022




 PAYNE   v. USPS                                            3



    (1) The motion is granted, and the petition is dis-
 missed.
    (2) All other pending motions are denied as moot.
    (3) Each side shall bear its own costs.
                                   FOR THE COURT

 April 22, 2022                    /s/ Peter R. Marksteiner
      Date                         Peter R. Marksteiner
                                   Clerk of Court

 ISSUED AS A MANDATE: April 22, 2022